Citation Nr: 0004869
Decision Date: 01/11/00	Archive Date: 03/02/00

DOCKET NO. 88-10 806               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Cleveland, Ohio

THE ISSUE

Entitlement to service connection for an acquired psychiatric
disability.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1977 to July
1987.

This matter comes before the Board of Veterans' Appeals (BVA or
Board) on appeal from a May 1990 rating decision of the Department
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio,
which denied the benefit sought on appeal.

The Board notes that this matter was previously before the Board on
two prior occasions, along with a claim for an increased rating for
a service-connected lumbosacral strain disability. In a June 1996
BVA decision, the Board granted a 40 percent rating for lumbosacral
strain with left sciatica. The RO implemented that decision in a
July 1996 rating decision. Although the veteran did not file a new
claim for an evaluation in excess of 40 percent for the lumbosacral
strain disability, the RO continued to list that claim on
Supplemental Statements of the Case, along with the claim for
service connection for an acquired psychiatric disorder, which had
not yet been finally adjudicated. Furthermore, in the July 1999
Certification of Appeal, the RO included the issue for an increased
rating for a back disability. The Board notes that based a June
1999 Report of Contact from the veteran, and a written Informal
Hearing Presentation, dated in December 1999, it appears that the
veteran may wish to pursue a claim for an increased rating for his
lumbosacral strain disability, currently rated as 40 percent
disabling. However, as explained above, that issue is not properly
before the Board at this time, and is hereby referred to the RO for
appropriate action.

FINDING OF FACT

There negative evidence is in a state of equipoise with the
positive evidence on the question of whether a chronic acquired
psychiatric disability is related (either by direct incurrence or
by aggravation) to the veteran's period of active military service.

2 -

CONCLUSION OF LAW

A chronic acquired psychiatric disability was incurred in or was
aggravated by the veteran's period of active military service. 38
U.S.C.A. 1110, 1131, 5107(b) (West 1991); 38 C.F.R. 3.303, 3.304
(1999).

REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board finds that the veteran's service
connection claim is well- grounded under 38 U.S.C.A. 5107(a). The
record includes medical diagnoses if current disability, competent
evidence of incurrence or aggravation during service, and medical
evidence of a nexus to service. After reviewing the extensive
record, the Board notes that the RO has duly attempted to locate
and obtain medical evidence referred to by the veteran. Moreover,
the veteran has been afforded special VA psychiatric examinations
pursuant to the Board's previous directions. While noting that
there remains a lack of clarity as to some items of evidence,
including some opinions expressed by VA examiners, the Board
believes that the record as it stands allows for equitable review
of the veterans' claim and that no useful purpose would be served
by further delaying appellate review to clarify such matters.
Accordingly, in light of the following decision, the Board finds
that no further action is required to meet the duty to assist the
veteran. 38 U.S.C.A. 5107(a).

The veteran is claiming service connection for an acquired
psychiatric disorder, as incurred or aggravated by his military
service. The record reveals that the veteran entered military
service pursuant to a delayed entry program. Specifically, he
underwent a service entrance examination in December 1976, and
commenced active duty service almost a year later, in November
1977. His December 1976 service entry examination report is
negative for any evidence of a psychiatric disorder. Additionally,
on the veteran's Report of Medical History, also dated in December
1976, he indicated that he did not have a history of depression,
excessive worry, or nervous trouble of any sort. Nevertheless, in
a recent statement from the

- 3 -

veteran, received in January 1999, he indicated that after his
service entrance examination, but prior to commencing active duty
service, he had a brief reactive psychosis, for which he was
hospitalized for approximately 19 days. He indicated that he was
told it was not a permanent condition.

A review of the veteran's service medical records reveals that in
November 1979, while aboard the U.S.S. Constellation, he was seen
with complaints of feeling "closed in." He indicated that he wished
to jump overboard and kill himself if he didn't get out. He
admitted to being depressed, but denied seeing or hearing things.
He stated that he had been hospitalized for a psychiatric disorder
in 1977. The final diagnosis listed on the November 1979 report was
depression vs. suicidal ideation. A separate service medical record
dated in November 1979 indicates that the veteran complained of
feeling nervous, closed in, and crowded. He stated that in 1977, he
was in a mental hospital for 19 days with a questionable diagnosis
of schizophrenia, for which he was treated with Mellaril and
Valium. He reported no voices, or no plots against him. He was
diagnosed with anxiety, and possible early signs of decompression.
In a transcript from a May 1985 Report of Physical Evaluation
Board, the veteran confirmed that earlier in service, when he was
stationed on a ship for a period of two to three years, he had to
undergo a psychological evaluation because he was complaining of
feeling "closed in."

Other than the foregoing, the veteran's service medical records are
unremarkable for any symptoms or complaints relating to a
psychiatric disorder.

The veteran was honorably discharged from active military service
in July 1987. In September 1988, the veteran submitted a statement
to the RO that he wished to file a claim for service connection for
a psychiatric condition based on severe bouts of depression
following his discharge from service. In a subsequent statement
from the veteran, received in January 1990, he indicated that
around 1980, while he was stationed aboard the U.S.S.
Constellation, he suffered severe emotional depression and was
hospitalized for one day at the Balboa Naval Hospital. He
reiterated that fact in a September 1990 statement to the RO.

- 4 -

The medical evidence following service separation reveals that in
September 1988, the veteran was seen at a VA medical center with
complaints of depression. The diagnostic impression was dysthymic
disorder. In October 1988, the veteran was admitted to Fairview
General Hospital due to bizarre behavior; the diagnosis was brief
reactive psychosis. In an October 1988 VA outpatient treatment
record, the veteran reported a previous episode of psychotic
behavior approximately 14 years ago, for which he was briefly
hospitalized in a private hospital in Evergreen Park, Illinois.

In May 1989, the veteran was hospitalized at a VA hospital with a
diagnosis of brief reactive psychosis, rule out major depression
with psychotic features, paranoid schizophrenia, bipolar disorder.
The veteran reported hearing voices, and felt he was possessed by
the devil. A February 1990 private medical record from Fairview
General Hospital contains a diagnosis of atypical psychosis,
recovered. A September 1991 private medical record from Southwest
General Hospital reveals that the veteran underwent a brief period
of hospitalization for a psychotic disorder, not otherwise
specified. However, a separate record from that period of treatment
indicates that the diagnostic impression based on the criteria in
DSM-IIIR ruled out a psychotic disorder.

In June 1993, the veteran was admitted to Southwest General
Hospital and diagnosed with major depression. A November 1993 VA
outpatient record contains a diagnosis of psychosis, not otherwise
specified. The examiner indicated that the veteran was not
currently psychotic, but intermittently had delusions and
hallucinations. In June 1994, the veteran was admitted to a VA
hospital with complaints of sleep difficulties and fear of losing
his job. He was diagnosed with schizophrenia. In May 1995, the
veteran was again admitted to a VA hospital, and he was diagnosed
with acute exacerbation of chronic paranoid schizophrenia, and
major depressive disorder.

Pursuant to directives in the June 1996 BVA remand, in September
1998 the veteran underwent two VA psychiatric examinations. The
first examiner indicated that he had reviewed the veteran's entire
claims folder, and he diagnosed the veteran with schizoaffective
disorder, depressed type. The examiner concluded that

5 -

the veteran's symptoms "probably relate to his preexistent
psychotic behavior that he had before he went into the service."
The examiner noted that the veteran had reported that he was
hospitalized for hallucinations in about 1979, but that he could
not find any evidence of that happening. He further indicated that
if the veteran was in fact admitted to the Balboa hospital during
service for a psychiatric disorder (he indicated that he could not
find those records), it was probably mild and transient. He stated
that considering the veteran's history, his illness was "consistent
with the diagnosis of schizoaffective disorder in the service and
... during the active duty there was no aggravation but just a
continuation of the chronic illness of a schizoaffective that
started probably in 1974-75." Finally, the examiner stated that if
the treatment records from the Balboa hospital were located, it
would help illustrate the type of symptoms the veteran had that
warranted any type of psychiatric intervention, such as whether the
veteran was experiencing not only depression but delusions.

The second VA examiner also diagnosed the veteran with
schizoaffective disorder, depressed type. The diagnosis also
included a history of dysthymia, major depression with psychotic
features, psychosis, not otherwise specified, brief reactive
psychosis, bipolar disorder, and schizophrenia, paranoid. The
examiner opined that the veteran's "psychiatric disorder before he
went to the service, was a continuation of the psychiatric history
during his tour of duty in the U.S. Navy in which his
symptomatology has worsened."

Based on the evidence, it appears that the veteran had some type of
psychiatric symptoms prior to service, although there is
unfortunately no contemporaneous evidence showing the exact nature
of such symptomatology or whether it was related to an acute
episode or a chronic disorder. The record further shows that the
veteran experienced psychiatric symptoms in 1979 during service,
and service records (while sparse with regard to these symptoms) do
show anxiety, depression and/or suicidal ideation. The 1979 reports
thus support the veteran's contention regarding psychiatric
problems while on board a ship during the early part of his
service. While subsequent service records do not reveal any medical
treatment for psychiatric problems, the post-service records
clearly show regular and continuing medical treatment of a
psychiatric nature from late 1988 on.

- 6 - 

At this point the Board acknowledges that under VA laws and
regulations, service connection for acquired psychiatric disorders
involve determinations as to whether a disorder preexisted service
and, if so, whether there was an increase in severity during
service, or whether a chronic disability had its inception during
service. Various criteria and presumptions apply to such
determinations. 38 U.S.C.A. 1110, 1131; 38 C.F.R. 3.303, 3.304.
With regard to inception, certain VA laws and regulations also set
forth a presumption of service connection if a psychosis is
manifested within one year of discharge from service. 38 U.S.C.A.
1101, 1112; 38 C.F.R. 3.307, 3.309.

However, after considering the evidence of record, the Board does
not believe an in-depth discussion of such laws and regulations is
necessary. The evidence of record sets out an unusual fact
situation, and the medical evidence of record does not serve to
sort out the medical conclusions to be drawn from those facts in a
clear and unequivocal manner. The Board recognized the complexities
of this case and remanded for clarification. However, the two VA
medical opinions which have been obtained as a result of the most
recent remand appear to be inconsistent with each other. While one
examiner appears to find that the veteran had a preexisting
psychiatric disorder which did not increase during service, the
other examiner (in a very unclear manner) appears to opine as to
aggravation during service. The Board also notes that while service
medical records do document treatment aboard ship in 1979, the
first VA examiner, although again not clear, appears to have based
his opinion, at least in part, on his inability to find any such
inservice records of psychiatric treatment. That examiner's
ultimate conclusion would thus appear to be called into question to
some extent as it appears that it may have been based on an
inaccurate factual predicate.

At any rate, the fact of preservice psychiatric symptoms, the
nature of the psychiatric symptoms noted during service, the fact
that psychiatric symptoms were documented within a relatively close
period of time after discharge, and the apparent opinion of at
least one VA examiner as to aggravation during service, leads the
Board to conclude that there is a state of equipoise of the
positive evidence and the negative evidence regarding the
relationship of the veteran's current

- 7 -

psychiatric disability to service. This state of equipoise exists
regardless of whether the question of service connection is
considered on the basis of inception during service or on the basis
of aggravation during service of a preexisting disorder.
Accordingly, regardless of the basis for considering the veteran's
claim, the Board finds that a reasonable doubt exists. By statute,
such reasonable doubt must be resolved in the veteran's favor. 38
U.S.C.A. 5107(b).

ORDER

Entitlement to service connection for an acquired psychiatric
disorder is warranted. To that extent, the appeal is granted.

ALAN S. PEEVY 
Member, Board of Veterans' Appeals

8 -



